PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/548,598
Filing Date: 22 Aug 2019
Appellant(s): ZENG et al.



__________________
Christopher J. Gass
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,433,311 in view of Xia et al. (US Pub. No. 2016/0143011) in view of Ji et al. (US Pub. No. 2015/0085797).

Instant Application
US Patent No. 10,433,311
Claim 1
Claim 9
   A method, comprising:


performing communication with the network device according to the downlink control information.




	US Patent No. 10,433,311 does not teach performing communication with the network device according to the downlink control information.
	However, Xia discloses performing communication with the network device according to the downlink control information (paragraph 6).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to implement in US Pat. No. 10,433,311 a step of performing communication with the network device according to the downlink control information.

 U.S. Patent No. 10,433,311  does not teach but Ji discloses wherein the first transmission time interval is K times as large as the second transmission time interval (paragraph 110: variable TTI. The DCI on the first TTI that is twice as long as the second TTI based on the aggregation level, length, and used resource sets, and K=2. Thus, first TTI is K times as large as the second TTI. Figures 11a and 11b and paragraphs 108-111 which included the previously cited paragraph 110 teaches a base station using a multiple subframes downlink TTI to schedule variable uplink TTI transmissions for an UE. The scheduling downlink TTI contains a joint control channel. The joint control channel’s size/length, aggregation level and used resource sets are configured by the base station. The downlink scheduling TTI also includes a downlink control indicator (DCI). With the DCI sizes (M=4), “the first size covers scheduling up to two subframes,” which means one subframe is scheduled. Thus, with multiple downlink subframes TTI (first transmission interval) with all the size, aggregation level, and used resource sets scheduling an uplink TTI transmission of one subframe, the scheduling downlink TTI could be 2 (K=2) times as large as the scheduled TTI).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 10,433,311  wherein the first transmission time interval is K times as large as the second transmission time interval.
The motivation would have been for more efficient downlink control overhead management (paragraph 110).

Claims 3, 7, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,433,311 in view of Xia et al. (US Pub. No. 2016/0143011) in view of Ji et al. (US Pub. No. 2015/0085797) in view of Papasakellariou et al. (US Pub. No. 2014/0293893).
Regarding claim 3, 7, 11, all limitations of claim 1 are disclosed above. U.S. Patent No. 10,433,311 does not teach but Papasakellariou teaches the radio resource allocation information is indicated according to unified numbers of physical resource blocks (PRBs) in the K consecutive second transmission time intervals (see figure 23: TTI 4-7 in view of figure 4: consecutive (unified) number of resource blocks in a TTI in figure 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 10,433,311  the radio resource allocation information is indicated according to unified numbers of physical resource blocks (PRBs) in the K consecutive second transmission time intervals.
The motivation would have been to have resource blocks in control section.

Claims 4, 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,433,311 in view of Xia et al. (US Pub. No. 2016/0143011) in view of Ji et al. (US Pub. No. 2015/0085797) in view of Papasakellariou et al. (US Pub. No. 2014/0293893)in view of Zhao et al. (US Pub. No. 2015/0215903).
claims 4, 8, and 12, all limitations of claim 3 are disclosed above. U.S. Patent No. 10,433,311  does not teach but Zhao discloses an order of the unified numbers of the PRBs in terms of a time domain is an ascending order of time; and an order of the unified numbers of the PRBs in terms of a frequency domain is a descending order or an ascending order of a frequency (paragraph 89).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 10,433,311 an order of the unified numbers of the PRBs in terms of a time domain is an ascending order of time; and an order of the unified numbers of the PRBs in terms of a frequency domain is a descending order or an ascending order of a frequency.
The motivation would have been for resource indexing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US Pub. No. 2014/0293893) in view of Nam et al. (US Pub. No. 2014/0286255) in view of Ji et al. (US Pub. No. 2015/0085797).
Regarding claims 1, 5, and 9, Papasakellariou discloses a method, comprising:
	when a terminal and a network device need cross-carrier scheduling, receiving downlink control information from the network device in a first transmission time interval of a scheduling cell (figure 23; paragraphs 191-192: DL DCI in primary cell for scheduling of secondary cell), wherein the downlink control information indicates radio resource allocation information in second transmission time intervals of a scheduled cell (paragraph 192), and
performing communication with the network device according to the downlink control information (paragraph 192).
	Papasakellariou does not teach K consecutive interval and K is an integer greater than or equal to 2.
	However, in the same field of TTI scheduling, Nam discloses a multi-TTI scheduling with consecutive TTIs scheduled in a single DCI format (paragraph 121).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Papasakellariou K consecutive interval and K is an integer greater than or equal to 2.
	The motivation would have been for TTI bundling.
Papasakellariou does not teach but Ji discloses wherein the first transmission time interval is K times as large as the second transmission time interval (paragraph 110: variable TTI. The DCI on the first TTI that is twice as long as the second TTI based 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in U.S. Patent No. 10,433,311  wherein the first transmission time interval is K times as large as the second transmission time interval.
The motivation would have been for more efficient downlink control overhead management (paragraph 110).

Regarding claim 3, 7, 11, all limitations of claim 1 are disclosed above. Papasakellariou further teaches the radio resource allocation information is indicated according to unified numbers of physical resource blocks (PRBs) in the K consecutive .

Claims 4, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US Pub. No. 2014/0293893) in view of Nam et al. (US Pub. No. 2014/0286255) in view of Ji et al. (US Pub. No. 2015/0085797) in view of Zhao et al. (US Pub. No. 2015/0215903).
Regarding claims 4, 8, and 12, all limitations of claim 3 are disclosed above. Papasakellariou does not teach but Zhao discloses an order of the unified numbers of the PRBs in terms of a time domain is an ascending order of time; and an order of the unified numbers of the PRBs in terms of a frequency domain is a descending order or an ascending order of a frequency (paragraph 89).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Papasakellariou an order of the unified numbers of the PRBs in terms of a time domain is an ascending order of time; and an order of the unified numbers of the PRBs in terms of a frequency domain is a descending order or an ascending order of a frequency.
The motivation would have been for resource indexing. 

(2) Response to Argument
	In pages 4-6 of the Appeal Brief, regarding claim 1, the Appellant argues that Ji fails to teach “wherein the first transmission time interval is K times as large as the second transmission time interval.” The Examiner respectfully disagrees.

	In pages 5-6 of the Appeal Brief, the Appellant argues that Ji teaches away from the interpretation used in the final office action. The Examiner respectfully disagrees.
	The Examiner’s interpretation of Ji’s teaching is explained above. There is no teaching away from Ji’s disclosure.
	In pages 6-7 of the Appeal Brief, regarding claim 3, the Appellant argues that Papasakellariou does not teach “wherein the radio resource allocation information is indicated according to unified numbers of physical resource blocks (PRBs) in the K consecutive second transmission intervals.” The Examiner respectfully disagrees.
	Papasakellariou’s figure 4 illustrates a DL TTI (TDD Pcell DL TTI #4 in figure 23) which comprises downlink control information including radio resource allocation information for scheduling radio resource blocks in figure 23’s Scell TTI#4 and/or TTI#7. Since the radio resource blocks in figure 23’s Scell TTI#4 and/or TTI#7 are scheduled 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466        
                                                                                                                                                                                                /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.